MEMORANDUM **
Santiago Vega-Ruiz, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.
The BIA did not abuse its discretion in denying Vega-Ruiz’s motion to reopen as untimely, where Vega-Ruiz filed it more than two years after the final order of removal, see 8 C.F.R. § 1003.2(c)(2), and he did not establish changed circumstances in Guatemala as to overcome the time limitation for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant reopening).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.